Citation Nr: 1811885	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability. 

3. Entitlement to service connection for a psychiatric disorder, claimed as anxiety.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  During that time period, the Veteran submitted additional evidence which has been included in the record for consideration.  38 U.S.C. § 7105(e) (2012).

The issue of entitlement to service connection for a psychiatric disorder, claimed as anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus and bilateral hearing loss are attributable to in-service noise exposure.



CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance with respect to the claims for tinnitus and bilateral hearing loss is harmless given the favorable determinations.

B.  Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus and sensorineural hearing loss are "organic diseases of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Board finds that the Veteran currently has tinnitus and bilateral hearing loss.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that he has ringing in his ears and the Board finds his statements to be credible.  See October 2017 Hearing Transcript.  Therefore, there is evidence of a current disability.

Regarding hearing loss, audiometry completed on VA examination in November 2012 reflects speech recognition scores using the Maryland CNC Test less than 94 percent in both ears.  Therefore, the evidence reflects that the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Board finds that the Veteran suffered an in-service injury, namely exposure to hazardous noise.  He has provided competent, credible, and probative testimony regarding noise exposure during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  For example, at the October 2017 hearing, the Veteran reported that he was required to fire M-16 rifles and 45 caliber handguns during service.  The Veteran explained that he qualified to carry both of these firearms, which required approximately 26 hours of firearms training.  The Veteran added that he was not provided with hearing protection during firearms training.  See October 2017 Board Hearing Transcript; see also March 2015 Decision Review Officer Hearing Transcript.  The Veteran's service records corroborate his account of in-service noise exposure.  Specifically, service personnel records confirm that the Veteran completed 26 hours of firearms training and qualified to use a M16 rifle and a 45-caliber pistol. 

Finally, the Board concludes that the Veteran has provided competent and credible evidence reflecting that he began experiencing symptoms of tinnitus and decreased hearing in service and continued to experience such symptoms after service.  At his October 2017 hearing, the Veteran testified that he noticed hearing problems during service and that he continued to have hearing problems after service.  

The Board finds the Veteran competent and credible with regard to symptoms of decreased hearing and tinnitus in service and continuity of symptoms of decreased hearing and tinnitus since service.  There is evidence that he had noise exposure in service.  The Board also finds the Veteran's statements that he has been experiencing tinnitus and symptoms of bilateral hearing loss continuously since his discharge from service to be competent and credible and places great weight of probative value on them.  The Board acknowledges that a VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his service.  See November 2012 VA Examination.  However, this opinion did not take into account the Veteran's competent and credible statements regarding continuity of symptoms of decreased hearing and tinnitus since service.  Therefore, the Board places little weight of probative value on the opinion.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

  
ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran has indicated that he receives treatment for mental health checkups from a provider at Mercy Clinic located in Pacific, Missouri.  See October 2017 Hearing Transcript.  Additionally, in a November 2017 statement, he reported that he is currently receiving therapy for anxiety and indicated that he was submitting insurance paperwork reflecting such therapy.  Although other noted attachments were included with his November 2017 correspondence, the insurance paperwork was not included with that submission.  Therefore, as it appears that the Veteran is receiving treatment that is pertinent to determining whether he has a psychiatric disorder that is related to his service, the Veteran should be given another opportunity to identify any outstanding identified records of treatment.  If any are identified, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records from August 2013 to the present.

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include records from Mercy Clinic.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including scheduling the Veteran for an examination), readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


